This case comes before the Court by way of defendant's petition for discretionary review pursuant to N.C.G.S. § 7A-31. We also allowed the State's conditional petition for discretionary review as to additional issues.
We reverse the decision of the Court of Appeals in part and remand this case to the Court of Appeals to consider defendant's Fifth Amendment argument on the merits. As to all other issues in defendant's petition for discretionary review, and as to all issues in the State's conditional petition for discretionary review, we conclude that discretionary review was improvidently allowed.
By order of the Court in Conference, this 5th day of November, 2015.
s/Ervin, J.
For the Court